DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment/Request for Reconsideration filed on 11/25/2020.
Claims 1-21 have been examined and are pending. This Action is made Final. 

Response to Arguments
Applicant arguments in the Amendment/Request for Reconsideration, filed on 11/25/2020, with respect to 35 U.S.C. 103, have been fully considered but they are not persuasive.
Applicant Argument: Applicant has not found any suggestion in these paragraphs or any other portion Litichever of a firewall filter that (i) analyzes a plurality of network messages to determine network traffic, (ii) determines, based on the network traffic, a current system context from among a plurality of system contexts, and (ii) selects, based on the system context, a set of filtering rules from among a plurality of sets of filtering rules... Yet, even if this assertion in the Office Action is assumed to be true for the sake of argument (which Applicant does not necessarily concede), the resulting combination of Litichever and King would still fail to disclose the above-recited features of claim 1. Indeed, like Litichever, King does not disclose (i) determining, based on the network traffic, a current system context from among a plurality of system contexts, or (ii) selecting, based on the system context, a set of filtering rules from among a plurality of sets of filtering rules. As such, even if the vehicle in Litichever had a current system context among a plurality of system contexts, the result would still be that the firewall filter in Litichever would still not include at least the features of claim 1 recited above...
Examiner’s Response:  The examiner respectfully disagrees.  The examiner notes that the combination of Litichever and King does in fact disclose the features of (i) analyzes a plurality of network messages to determine network traffic, (ii) determines, based on the network traffic, a current system context from among a plurality of system contexts, and (ii) selects, based on the system context, a set of filtering rules from among a plurality of sets of filtering rules, more specifically:
The examiner notes that Litichever discloses features of:
analyzing, by the processor, the plurality of network messages to determine network traffic information (FIG. 6-8 and [0055] – plane and [0160] and [0166] – A message arrives from the proxy interface input 2000 of the message handler 1801, and goes into the rule selector 2100 of the message classification unit (also referred to as classifier), which according to the message properties (such as headers, source, destination, data, or any other properties) sends it to the proper rule 2102 in the message analyzer unit.);
determining, by the processor and based on the network traffic information, a current system context... (FIG. 6-8 and [0055] – plane and [0160] and [0166] – A message arrives from the proxy interface input 2000 of the message handler 1801, and goes into the rule selector 2100 of the message classification unit (also referred to as classifier), which according to the message properties (such as headers, source, destination, data, or any other properties) (i.e., context) sends it to the proper rule 2102 in the message analyzer unit.)
selecting, by the processor and based on the current system context, a set of filtering rules from among a plurality of sets of filtering rules (FIG. 6-8 and [0055] – plane and [0160] and [0166] – A message arrives from the proxy interface input 2000 of the message handler 1801, and goes into the rule selector 2100 of the message classification unit (also referred to as classifier), which according to the message properties (such as headers, source, destination, data, or any other properties) (i.e., context) sends it to the proper rule 2102 in the message analyzer unit... The action upon the result of a rule 2102 is part of the message analyzer's unit. If the message should be allowed, the rule 2102 passes the message to the proxy interface output 2002 connected to the message transmission unit of the message handler 1801. If the message should be changed, the rule 2102 (of the analyzer) can make the necessary changes and pass the message to the proxy interface output 2002 connected to the message transmission unit. In some embodiments, if the message should not be allowed, the rule selector 2100 is notified and it chooses the next proper rule 2102 for the message or rejects the message according to its policy).
The examiner respectfully notes from mapping of limitations to citations Litichever, as reasonably constructed, discloses that messages go to a rule selector in order to “classify” (i.e., determine) “message properties” (i.e., network traffic information), Litichever, see [0166].  Based on these “message properties” (i.e., network traffic information)  a proper rule is selected thus information from “message properties” are used determine a “current system context” which take the form of (such as headers, source, destination, data, or any other properties). Litichever, see [0166].  Thus, as a proper rule is selected from the plurality of filtering rules in the filter/proxy element and applied to such messages, Litichever, see [0166].  
The examiner sought to combine King to teach:
a current system context from among a plurality of system contexts, wherein each of the plurality of system contexts indicates a respective aggregate status of a plurality of avionic devices in the aviation network (King, col. 54, lines 2-16 - That is, the system may selectively capture relevant or contextually relevant messages, which for a fuel management system comprise the engine and fuel messages, but for example, not entertainment system messages. Examples of context dependent messages are, for example, sewage tank level messages. Such messages may be important, especially when the vessel is near a sewage deposit facility, but are less relevant during a voyage where there are few if any action options. For the information which is acquired and filtered, the messages are typically aggregated over a period of time, which may be less than a second to minutes or hours).
 The examiner notes King, as reasonably constructed,  teaches concepts in which a current system context (i.e., fuel management system, sewage tank level, etc.) from a plurality of system contexts and further such system contexts is the aggregation of a plurality of messages relevant to the system context from a plurality of avionic devices (i.e., fuel and engine), King, col. 54, lines 2-16.  
Thus such current system context which is aggregation of messages from a plurality of plurality of avionic devices in the aviation network can be predictably combined to the message properties/filtering/proper rule selection of Litichever to achieve a combination that would read on applicant’s claim features argued. Motivation was provided for such a combination therefore the examiner finds applicant’s arguments not persuasive.  
The examiner notes similar rationale applies to independent Claims 11 and 19, and the respective dependent claims of Claims 1, 11, and 19. Therefore the he examiner finds applicant’s arguments not persuasive.  


Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Further the examiner notes claims 10 and 18 dependent upon allowable claims 9 and 17 and inherit the objection to claims 9 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, 11-14, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litichever et al. (US 2015/0020152 A1) in view of King et al. (US 10,650,621 B1).

Regarding Claim 1;
Litichever discloses a method for filtering network messages in an aviation network based on a current system context (Abstract and [0055] and [0166]), comprising: 
receiving, by a processor of a computer system, a plurality of network messages transmitted within an aviation network (FIG. 6-8 and [0055] – plane and [0160] and [0166] – A message arrives...);
analyzing, by the processor, the plurality of network messages to determine network traffic information (FIG. 6-8 and [0055] – plane and [0160] and [0166] – A message arrives from the proxy interface input 2000 of the message handler 1801, and goes into the rule selector 2100 of the message classification unit (also referred to as classifier), which according to the message properties (such as headers, source, destination, data, or any other properties) sends it to the proper rule 2102 in the message analyzer unit.);
determining, by the processor and based on the network traffic information, a current system context... (FIG. 6-8 and [0055] – plane and [0160] and [0166] – A message arrives from the proxy interface input 2000 of the message handler 1801, and goes into the rule selector 2100 of the message classification unit (also referred to as classifier), which according to the message properties (such as headers, source, destination, data, or any other properties) (i.e., context) sends it to the proper rule 2102 in the message analyzer unit.)
(FIG. 6-8 and [0055] – plane and [0160] and [0166] – A message arrives from the proxy interface input 2000 of the message handler 1801, and goes into the rule selector 2100 of the message classification unit (also referred to as classifier), which according to the message properties (such as headers, source, destination, data, or any other properties) (i.e., context) sends it to the proper rule 2102 in the message analyzer unit... The action upon the result of a rule 2102 is part of the message analyzer's unit. If the message should be allowed, the rule 2102 passes the message to the proxy interface output 2002 connected to the message transmission unit of the message handler 1801. If the message should be changed, the rule 2102 (of the analyzer) can make the necessary changes and pass the message to the proxy interface output 2002 connected to the message transmission unit. In some embodiments, if the message should not be allowed, the rule selector 2100 is notified and it chooses the next proper rule 2102 for the message or rejects the message according to its policy).
applying, by the processor, the selected set of filtering rules to the plurality of network messages to determine a subset of the plurality of network messages that are acceptable for the current system context (FIG. 6-8 and [0055] – plane and [0160] and [0166] – A message arrives from the proxy interface input 2000 of the message handler 1801, and goes into the rule selector 2100 of the message classification unit (also referred to as classifier), which according to the message properties (such as headers, source, destination, data, or any other properties) (i.e., context) sends it to the proper rule 2102 in the message analyzer unit... The action upon the result of a rule 2102 is part of the message analyzer's unit. If the message should be allowed, the rule 2102 passes the message to the proxy interface output 2002 connected to the message transmission unit of the message handler 1801. If the message should be changed, the rule 2102 (of the analyzer) can make the necessary changes and pass the message to the proxy interface output 2002 connected to the message transmission unit. In some embodiments, if the message should not be allowed, the rule selector 2100 is notified and it chooses the next proper rule 2102 for the message or rejects the message according to its policy); 
forwarding, by the processor, each network message of the subset to a destination of the network message (FIG. 6-8 and [0055] – plane and [0160] and [0166] - If the message should be allowed, the rule 2102 passes the message to the proxy interface output 2002 connected to the message transmission unit of the message handler 1801).
Litichever fails to explicitly disclose a current system context from among a plurality of system contexts, wherein each of the plurality of system contexts indicates a respective aggregate status of a plurality of avionic devices in the aviation network.
However, in an analogous, art King teaches a current system context from among a plurality of system contexts, wherein each of the plurality of system contexts indicates a respective aggregate status of a plurality of avionic devices in the aviation network (King, col. 54, lines 2-16 - That is, the system may selectively capture relevant or contextually relevant messages, which for a fuel management system comprise the engine and fuel messages, but for example, not entertainment system messages. Examples of context dependent messages are, for example, sewage tank level messages. Such messages may be important, especially when the vessel is near a sewage deposit facility, but are less relevant during a voyage where there are few if any action options. For the information which is acquired and filtered, the messages are typically aggregated over a period of time, which may be less than a second to minutes or hours).
(King, col. 51, lines 9-14).

Regarding Claim 2;
Litichever and King disclose the method to Claim 1.
Litichever discloses wherein analyzing the plurality of network messages to determine the network traffic information comprises: extracting, from a header of each network message, a pair of addresses comprising a source address and a destination address for the network message ([0166] – A message arrives from the proxy interface input 2000 of the message handler 1801, and goes into the rule selector 2100 of the message classification unit (also referred to as classifier), which according to the message properties (such as headers, source, destination, data, or any other properties) (i.e., context) sends it to the proper rule 2102 in the message analyzer unit) and determining, ... an amount of network traffic between each pair of addresses over a period of time ([0053] - limit the rate that such messages can be delivered to the appropriate transmission unit to predetermined value per time unit).
King further teaches determining, for the plurality of network messages, an amount of network traffic ... over a period of time (King, col. 54, lines 2-16 -  For the information which is acquired and filtered, the messages are typically aggregated over a period of time, which may be less than a second to minutes or hours).

Regarding Claim 3;
Litichever and King disclose the method to Claim 2.
Litichever further discloses wherein determining, based on the network traffic information, the current system context comprises determining the current system context based on the amount of network traffic between each pair of addresses over the period of time ([0053] - limit the rate that such messages can be delivered to the appropriate transmission unit to predetermined value per time unit and [0166] – A message arrives from the proxy interface input 2000 of the message handler 1801, and goes into the rule selector 2100 of the message classification unit (also referred to as classifier), which according to the message properties (such as headers, source, destination, data, or any other properties) (i.e., context) sends it to the proper rule 2102 in the message analyzer unit).
King further teaches determining, based on the network traffic information, the current system context comprises determining the current system context based on the amount of network traffic ... over the period of time (King, col. 54, lines 2-16 -  For the information which is acquired and filtered, the messages are typically aggregated over a period of time, which may be less than a second to minutes or hours).




Regarding Claim 4;
Litichever and King disclose the method to Claim 3.
Litichever further discloses wherein analyzing the plurality of network messages to determine the network traffic information comprises: extracting, from the header of each network message, a network port for the network message ([0052] - one or more message classification units which receive messages from the one or more message receiving units and classify them according to the port upon which the message was received, and according to at least one message property and [0166] – A message arrives from the proxy interface input 2000 of the message handler 1801, and goes into the rule selector 2100 of the message classification unit (also referred to as classifier), which according to the message properties (such as headers, source, destination, data, or any other properties) (i.e., context) sends it to the proper rule 2102 in the message analyzer unit); determining, for each network port... determining, for each network port ([0052] and [0166]
King and determining, ... a percentage of the network traffic over the period of time, and wherein determining, based on the network traffic information, the current system context comprises determining the current system context based on the percentage of the network traffic ... over the period of time (King, col. 54, lines 13-23 For the information which is acquired and filtered, the messages are typically aggregated over a period of time, which may be less than a second to minutes or hours. Typically, the messages are aggregated into a record, and stored periodically. For example, fuel and engine system messages may be generated asynchronously every 200 mS. The system may capture these messages, and every second, statistically process (i.e., percentages) the aggregated messages to define a record which is stored in the database)

Regarding Claim 6;
Litichever and King disclose the method to Claim 1.
King further teaches wherein determining, based on the network traffic information, the current system context from among the plurality of system contexts comprises: inputting the (King, col, 66, lines 9-15 - Therefore, the transmitted data is preferably compressed and may be pre-processed by a filter, analyzer, machine learning algorithm, statistical process or model, neural network, etc., to extract and prioritize communication of useful information); and using the neural network to determine, based on the network traffic information, the current system context from among the plurality of system contexts (King, col. 54, lines 4-26 and col, 66, lines 9-15 - Therefore, the transmitted data is preferably compressed and may be pre-processed by a filter, analyzer, machine learning algorithm, statistical process or model, neural network, etc., to extract and prioritize communication of useful information).

Regarding Claim 7;
Litichever and King disclose the method to Claim 6.
King further teaches wherein using the neural network to determine, based on the network traffic information, the current system context from among the plurality of system contexts comprises: computing, using the neural network and based on the network traffic information, a confidence metric for each of the plurality of system contexts (King col. 54, lines 19-24 – normal or expected range and col, 66, lines 9-15 - Therefore, the transmitted data is preferably compressed and may be pre-processed by a filter, analyzer, machine learning algorithm, statistical process or model, neural network, etc., to extract and prioritize communication of useful information); performing a comparison of each confidence metric to a threshold value (col. 23, lines 54-56- other boundaries or threshold... may be used to limit the set of measurements form which statistical values are calculated); and determining, based on the comparison, that the confidence metric for the current system context is greater than the (King, col. 23, lines 54-56- other boundaries or threshold... may be used to limit the set of measurements form which statistical values are calculated and col. 54, lines 13-23 The system may capture these messages, and every second, statistically process the aggregated messages to define a record which is stored in the database).

Regarding Claim(s) 11-14 and 16; claim(s) 11-14 and 16 is/are directed to a/an system associated with the method claimed in claim(s) 1-4 and 6-7. Claim(s) 11-14 and 16 is is/are similar in scope to claim(s) 1-4 and 6-7, and is/are therefore rejected under similar rationale.

Regarding Claim(s) 19; claim(s) 19 is/are directed to a/an medium associated with the method claimed in claim(s) 1. Claim(s) 19 is is/are similar in scope to claim(s) 1, and is/are therefore rejected under similar rationale.

Regarding Claim 20;
Litichever and King disclose the medium to Claim 19.
Litichever further discloses wherein the communications is an aviation network comprising one or more avionic device (FIG. 6-9).
King further teaches wherein the communications is an aviation network comprising one or more avionic device (FIG. 1 and FIG. 2).
Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litichever et al. (US 2015/0020152 A1) in view of King et al. (US 10,650,621 B1) and further in view of Aslin et al. (US 4,943,919).

Regarding Claim 5;
Litichever and King disclose the method to Claim 1.
Litichever further discloses determining, by the processor and based on the network traffic information, the current system context ... (FIG. 6-8 and [0055] – plane and [0160] and [0166] – A message arrives from the proxy interface input 2000 of the message handler 1801, and goes into the rule selector 2100 of the message classification unit (also referred to as classifier), which according to the message properties (such as headers, source, destination, data, or any other properties) (i.e., context) sends it to the proper rule 2102 in the message analyzer unit.).
King further teaches wherein the plurality of avionic devices comprise a global positioning satellite (GPS) system King, col. 20, lines 34-39), a plurality of passenger devices (col. 13, lines 51-65 – directly to the driver (i.e., form of a passenger) and col. 18, lines 13-16), and wherein determining, by the processor and based on the network traffic information, the current system context from among the plurality of system contexts (FIG. 6 and col. 4, lines 46-55).

 However, in an analogous art, Aslin teaches ...a line replaceable unit (LRU) on-board an aircraft (Aslin, Abstract), and wherein determining, by the processor ..., the current system context from among the plurality of system contexts comprises determining the current system context from among a group of system contexts comprising a power on context (Aslin, col. 17, lines 50-55), a pre-flight context (Aslin, col. 17, lines 50-55), an engine start context (Aslin, col. 17, lines 44-55 – engine is running),, an in-gate context (Aslin, col. 17, lines 40-65 – last door closed), a taxi-out context (Aslin, col. 17, lines 50-55),, a takeoff context (Aslin, col. 17, lines 50-55), a climb context (Aslin, col. 17, lines 50-55), a cruise context (Aslin, col. 17, lines 50-55), a descent context (Aslin, col. 17, lines 50-55), an approach context (Aslin, col. 17, lines 50-55), a rollout context (Aslin, col. 17, lines 50-55),, a taxi-in context (Aslin, col. 17, lines 50-55),, a go around context (Aslin, col. 17, lines 50-55), an engine shutdown context (Aslin, col. 17, lines 50-55), and a maintenance context (Aslin, col. 17, lines 50-67 – maintenance messages).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Aslin to the method of Litichever and King to include ...a line replaceable unit (LRU) on-board an aircraft, and wherein  determining, by the processor ..., the current system context from among the plurality of system contexts comprises determining (Aslin, col. 1, lines 5-11).

Regarding Claim(s) 15; claim(s) 15 is/are directed to a/an system associated with the method claimed in claim(s) 5. Claim(s) 15 is is/are similar in scope to claim(s) 5, and is/are therefore rejected under similar rationale.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litichever et al. (US 2015/0020152 A1) in view of King et al. (US 10,650,621 B1) and further in view of Vala et al. (US 2018/0102000 A1).

Regarding Claim 8;
Litichever and King disclose the method to Claim 6.
	King further teaches recording the ... network traffic information transmitted within the aviation network along with first timestamp information during one or more operational cycles of the plurality of avionic devices (King, col. 54, lines 13-23 For the information which is acquired and filtered, the messages are typically aggregated over a period of time, which may be less than a second to minutes or hours. Typically, the messages are aggregated into a record, and stored periodically. For example, fuel and engine system messages may be generated asynchronously every 200 mS. The system may capture these messages, and every second, statistically process the aggregated messages to define a record which is stored in the database), recording second timestamp information for a duration of each system context during the one or more operational cycles (King, col. 54, lines 13-23 For the information which is acquired and filtered, the messages are typically aggregated over a period of time, which may be less than a second to minutes or hours. Typically, the messages are aggregated into a record, and stored periodically. For example, fuel and engine system messages may be generated asynchronously every 200 mS. The system may capture these messages, and every second, statistically process the aggregated messages to define a record which is stored in the database), and correlating, based on the first timestamp information and the second timestamp information (King, col. 54, lines 13-23 For the information which is acquired and filtered, the messages are typically aggregated over a period of time, which may be less than a second to minutes or hours. Typically, the messages are aggregated into a record, and stored periodically. For example, fuel and engine system messages may be generated asynchronously every 200 mS. The system may capture these messages, and every second, statistically process the aggregated messages to define a record which is stored in the database),
Litichever and King fail to explicitly disclose comprising training the neural network, wherein training the neural network comprises: generating test ... information, wherein generating the test network traffic information comprises: recording the test ... information and correlating... with the plurality of system contexts; and inputting, into the neural network, the test network traffic information.
([0020] – The flight test data can be processed using a machine learning technique. A machine learning technique can include, for instance, a computer automated training process), wherein training the neural network comprises: generating test ... information ([0020] – training data), wherein generating the test network traffic information comprises: recording the test ... information ([0020]  - The machine learning technique can consider engine flight test data, aerial vehicle flight test data, fleet flight test data, an aggregation of available flight test data, the like, and/or a combination of the foregoing) and correlating... with the plurality of system contexts ([0020]  - The machine learning technique can consider engine flight test data, aerial vehicle flight test data, fleet flight test data, an aggregation of available flight test data, the like, and/or a combination of the foregoing (i.e., correlating)) and inputting, into the neural network, the test network traffic information ([0020] – The flight test data can be processed using a machine learning technique. A machine learning technique can include, for instance, a computer automated training process).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Vala to the method of Litichever and King to include training the neural network, wherein training the neural network comprises: generating test ... information, wherein generating the test network traffic information comprises: recording the test ... information and correlating... with the plurality of system contexts; and inputting, into the neural network, the test network traffic information. Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results;  simple substitution of one known element for another to obtain predictable results; "obvious to try" – choosing from (Vala, [0018]).

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Litichever et al. (US 2015/0020152 A1) in view of King et al. (US 10,650,621 B1) and further in view of Gomes (US 2018/0220309 A1).

Regarding Claim 21;
Litichever and King disclose the medium to Claim 19.
Litichever and King fails to explicitly disclose wherein the communication network is an autonomous vehicle network comprising an autonomous vehicle.
However, in an analogous art, Gomes teaches wherein the communication network is an autonomous vehicle network comprising an autonomous vehicle (Gomes, [0046]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gomes to the method of Litichever and King to include wherein the communication network is an autonomous vehicle network comprising an autonomous vehicle. One would have been motivated to combine the teachings of Gomes to Litichever and King to provide users with a means for an affordable multi-network on-board unit (Gomes, [0032]).




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KARI L SCHMIDT/Primary Examiner, Art Unit 2439